      Case 8:18-cv-02869-VMC-CPT Document 88 Filed 07/02/19 Page 1 of 1 PageID 870



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                     CLERK’S MINUTES

 CASE NO.: 8:18-cv-2869-T-33CPT                           DATE:    July 2, 2019

 HONORABLE              VIRGINIA   M.     HERNANDEZ
 COVINGTON
 THE HURRY FAMILY REVOCABLE TRUST, ET AL.                PLAINTIFF COUNSEL
                                                         Victor Cohen
          Plaintiffs,                                    James Monney

                                                         DEFENDANT COUNSEL
 v.                                                      David Banker

 CHRISTOPHER FRANKEL

          Defendant
 COURT REPORTER: Scott Gamertsfelder                      DEPUTY            Tamecika Lee
                                                          CLERK:
                                                          COURTROOM:        14B
 TIME: 1:02 PM - 2:37 PM
 TOTAL: 1 hour 35 minutes


PROCEEDINGS: MOTION HEARING re Motion to Dismiss Second Amended Complaint (all
counts) with Prejudice (Doc. 68), Motion for Attorney Fees (Doc. 67)



Mr. Banker argues the Motion. Mr. Cohen responds.

The Court DENIED Frankel’s Motion for Attorney Fees without prejudice (Doc. 67).

The Court DENIED Frankel’s Motion to Dismiss Second Amended Complaint (Doc. 68).

Frankel’s answer to the Second Amended Complaint is due on or before July 16, 2019.
